Name: COMMISSION REGULATION (EC) No 1573/96 of 6 August 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 196/4 I EN 7. 8 . 96Official Journal of the European Communities COMMISSION REGULATION (EC) No 1573/96 of 6 August 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 131 5/96 (4), and in particular Article 8 (3) thereof, Whereas the issue of the licences requested for certain cheeses would result in an overrun of the maximum quantities which can be exported with refunds during the twelve months period in question; whereas the issuing of export licences for these cheeses should be temporarily suspended and licences for these products should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN codes 0406 30 , 0406 90 07, 0406 90 12, 0406 90 23, 0406 90 63, 0406 90 78 and 0406 90 87 is hereby suspended for the period from 7 August 1996 . 2. Licences shall be issued for which applications submitted on 31 July 1996 are pending and against which licences should be issued from 7 August 1996 . 3 . Subject to the specific provisions of Article 8 ( 1 ) of Regulation (EC) No 1466/95, licences shall be issued against applications submitted on 2, 5 and 6 August 1996 which are currently pending and against which licences should have been issued from 9 August 1996 with the exception of products referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 7 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1996 . For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. 4) OJ No L 170 , 9 . 7. 1996, p. 20 .